DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on March 2, 2022.  Claims 6-10 have been amended.  No claims have been added or cancelled.  Claims 6-10 are pending in the application. 

Response to Amendment
	Objections to drawings have been withdrawn in view of replacement drawings filed by the applicant on March 2, 2022.
	Objections to specification have been withdrawn in view of applicant’s filing of substitute specification. 
Objections to Claims 6-10 have been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 112(b) of Claims 6-10 have been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 103 of Claims 6 and 10 have been withdrawn in view of applicant’s arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Claim 8 (Currently Amended): The device according to claim 6, wherein the latch valve is closed when the circuit board is unpowered, a Nitinol wire remains curved, obliging disagreement between a hole of a drilled blade and the hole of the casing.
Claim 9 (Currently Amended): The device according to claim 6, wherein the latch valve is opened when the circuit board is powered, a Nitinol wire returns to an original position obliging compliance between a hole of a drilled blade and the hole of the casing. 
Claim 10 (Currently Amended):  The device according to claim 6, wherein the electromechanical system comprises the blowpipe, the magnet, the reel and the absorber element. 

Allowable Subject Matter
Claims 6-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lucas et al. (US Pat. Pub. No. 2017/0274405)-which is considered the closest prior art of record, discloses a fragrance release device, comprising: a battery (#223), a circuit board (#220) allocated in a casing in two-parts (#10, #20) with a hole (top cavity #111), where outside air enters and fragrances/scents exit by wireless command via an application from a tablet, cell phone or notebook, wherein release of fragrances/scents 
The difference between Lucas and the instant invention is that Lucas fails to disclose: (1) wherein the reel receives alternated electric pulses and generates magnetic inductance, shaping an alternated magnetic field, attracting and repelling the magnet, making the blowpipe enter into a frequency where a greater range of movement and greater volume of air in motion through the internal side of the blowpipe can be observed, enhancing the scent during blowpipe vibration, and (2) a latch valve under the open surface of the blowpipe that completes the electromechanical system.
Applicant persuasively argues on pages 7-8 of applicant’s remarks that: “The Office Action cited Lucas for a battery (223), a circuit board (220) allocated in a casing in two-parts (10, 20) with a hole (top cavity 111), a blowpipe (121), a magnet (123) and a reel (31a), However, the magnet (123) of Lucas does not activate the piezoelectric motor (30). Lucas mentions other ways of fixing the reservoir (40) to the device casing: screws, clamps, glue, etc. (see paragraph [0034]).  The piezoelectric concept used in Lucas requires contact, or near contact, with the fluid distribution component. Proximity is necessary for the operation of the piezoelectric motor (30).  In contrast, there is no need for any type of contact with the odorizer for its activation. The arrangement of operational components demands physical space, thereby limiting the possible volume. The construction of the piezoelectric motor (30) of Lucas with overlapping O rings (31a, 31b) 
Applicant further argues on page 9 of applicant’s remarks that: “Tange’s activation of locking is through a differential of the internal pressure of the cartridge in relation to the ambient pressure, which moves a pin (142) that moves back and releases the orifice (141) through which the fragrance is ejected. This pin (142) is essential for releasing the spray, by means of motorization. In contrast, the claimed subject matter involves the physical characteristics of two types of wires (11, 12), wherein of them is Nitinol with a mechanical memory. This distinction is important, because Tange cannot achieve the non-mixing of odors when exchanging aromas in the device. When the Nitinol wire is energized, it provides the horizontal displacement of a perforated blade (10) on a rail (15) in the direction of sealing the hole (14) of the housing (2A).”
Applicant discloses on paragraph [0015] of instant substitute specification that: “The purpose of this invention is to propose a wireless electromechanical device for controlled release of fragrances and scents that solves the disability of other equipment, which pulverize or fog the fragrances or scents, as this technique contaminates the surfaces of the emitter device itself, leaving it impregnated with the residual smell, and the consequent loss of function of the emitter, only when receives such command. This device presents the advantage that only the air passes by the fragrance or scent reservoir and this air carries the smell that will reach the user’s sense of smell.”

There is no reason, motivation or suggestion in Lucas, alone or in combination, which would motivate one of ordinary skill in the art to have a fragrance release device with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759